Case 1:19-cv-10291-WGY Document 1-3 Filed 02/15/19 Page 1 of 5




               EXHIBIT C
                Case 1:19-cv-10291-WGY Document 1-3 Filed 02/15/19 Page 2 of 5


Daniel McFadden

From:                            Daniel McFadden
Sent:                            Wednesday, January 16, 2019 5:12 PM
To:                              'foia@hq.dhs.gov'
Cc:                              Matthew Segal
Subject:                         FOIA Reference No. 2019-HQFO-00257
Attachments:                     DHS FOIA Reply to Response 1 16 19.pdf


Please see the attached letter regarding FOIA Reference No. 2019‐HQFO‐00257. 
 
Regards, 
Dan McFadden 
 
______________________________________
Dan McFadden
Pronouns: he, him, his

Staff Attorney
American Civil Liberties Union Foundation of Massachusetts
211 Congress Street, Boston, MA 02110
617.482.3170 x171 | dmcfadden@aclum.org
aclum.org




                   
 




                                                         1
                             Case 1:19-cv-10291-WGY Document 1-3 Filed 02/15/19 Page 3 of 5



                                                                                              Daniel L. McFadden
                                                                                              Staff Attorney
                                                                                              (617) 482-3170 ext. 171
                                                                                              dmcfadden@aclum.org
                                                



                                                                                      January 16, 2018

             Via Electronic Mail

             James Holzer
             FOIA Program Specialist
             DHS Privacy Office
             Disclosure & FOIA Program
             STOP 0655
             U.S. Department of Homeland Security
             245 Murray Lane SW
             Washington, D.C. 20528
             foia@hq.dhs.gov


                                   Re:                FOIA Request
                                                      Reference No. 2019-HQFO-00257

             Dear Mr. Holzer:

                  On December 24, 2018, the President of the United States made an
             announcement (the “Announcement”) that:

                                        I am in the Oval Office & just gave out a 115 mile long
                                        contract for another large section of the Wall in Texas.1

                   On December 28, 2018, I submitted a request under the Freedom of
             Information Act, 5 U.S.C. § 552, (the “Request”) on behalf of the American Civil
             Liberties Union of Massachusetts (the “ACLUM”). The Request sought the following
             records:

                           1. The “contract” referenced in the Announcement.

                           2. All purchase orders, invoices, RFPs, documentation of selection, sole source
                              or limited source justification and approval documents, studies of cost,
                              efficacy, and/or environmental impact, and other memoranda and


                                                       
             1
                 https://twitter.com/realDonaldTrump/status/1077329121745793025


   ACLU Foundation of Massachusetts  211 Congress St., Boston, MA 02110 • 617.482.3170 • www.aclum.org 
       Case 1:19-cv-10291-WGY Document 1-3 Filed 02/15/19 Page 4 of 5
James Holzer
FOIA Program Specialist
U.S. Dep’t of Homeland Security
January 16, 2019

          documentation     pertaining   to   the   “contract”   referenced   in   the
          Announcement

The Request additionally sought a fee waiver under 5 U.S.C. §§ 552(a)(4)(A)(ii)(II)
and 552(a)(4)(A)(iii). The Request has been assigned Reference No. 2019-HQFO-
00257.

       On January 14, 2019, you responded on behalf of DHS that the Request “is too
broad in scope or did not specifically identify the records which you are seeking.” You
further stated that the Request “should include the specific DHS contract numbers of
interest” (emphasis in original), which you suggested may be found by searching the
website https://www.fpds.gov/fpdsng_cms/. You further stated that the Request
should be directed to “the FOIA Officer at the funding [DHS] component directly with
the specific contract number.” You concluded:

             Please resubmit your revised request, containing a
             reasonable description of the records you are seeking,
             directly to the DHS component that maintains the
             record(s) you are seeking. . . . Please be advised that this
             action is not a denial of your request and will not preclude
             you from filing other requests in the future. (emphasis
             added)

       ACLUM will not resubmit or modify the Request.                 The President’s
Announcement referred to a single “115 mile long contract for another large section
of the Wall in Texas” signed on December 24, 2018. There is no reason to believe that
more than one such contract exists, or that retrieving this contract would present any
unreasonable burden for DHS. Indeed, given the magnitude of such a project, and
DHS’s recent public focus on a proposed U.S.-Mexico border wall, personnel
throughout DHS, and at its highest levels, must have access to and be intimately
familiar with this contract—unless the President’s Announcement was simply a lie.

       Your response requests that ACLUM, the requestor, undertake to identify the
specific contract number that was the subject of the President’s Announcement, and,
based on that number, the “funding component” within DHS. I have reviewed the
website you provided (https://www.fpds.gov/fpdsng_cms/). A search for contracts
containing the word “Texas” and signed on December 24, 2018 reveals four entries,
none of which appears to be a contract for the construction of any wall of any length,
much less a wall of 115 miles in length on the U.S.-Mexico border. Indeed, none of
the contracts listed on the website as having been signed on December 24, 2018,
appear to relate to construction of the proposed border wall. Accordingly, although I
would certainly provide you with the contract number and “funding component” if
that information were available in the federal contracting system, that does not
appear to be the case.
       Case 1:19-cv-10291-WGY Document 1-3 Filed 02/15/19 Page 5 of 5
James Holzer
FOIA Program Specialist
U.S. Dep’t of Homeland Security
January 16, 2019

      I therefore ask that you determine whether DHS will comply with the
Request and notify me immediately of that decision. See 5 U.S.C. § 552(a)(6)(A)(i).
Should your office fail to do so by January 31, 2019 (i.e., 20 business days after
submission of the Request, plus two days of tolling while awaiting this response),
ACLUM shall be deemed to have exhausted its administrative remedies. See 5
U.S.C. § 552(a)(6)(A), (C)(i).

                                             Sincerely,

                                             /s/ Daniel L. McFadden

                                             Daniel L. McFadden
